--------------------------------------------------------------------------------

Exhibit 10.33

 
LOAN AGREEMENT


BY AND BETWEEN


THE STATE OF NEW JERSEY,


ACTING BY AND THROUGH THE NEW JERSEY
DEPARTMENT OF ENVIRONMENTAL PROTECTION,


AND


MIDDLESEX WATER COMPANY




DATED AS OF NOVEMBER 1, 2007

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
ARTICLE I
         
DEFINITIONS
         
SECTION 1.01.
 
Definitions
 
2
         
ARTICLE II
         
REPRESENTATIONS AND COVENANTS OF BORROWER
         
SECTION 2.01.
 
Representations of Borrower
 
6
SECTION 2.02.
 
Particular Covenants of Borrower
 
9
         
ARTICLE III
         
LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS
         
SECTION 3.01.
 
Loan; Loan Term
 
13
SECTION 3.02.
 
Disbursement of Loan Proceeds
 
13
SECTION 3.03.
 
Amounts Payable
 
14
SECTION 3.03A.
 
Amounts on Deposit in Project Loan Account after Completion of Draw Schedule
 
15
SECTION 3.04.
 
Unconditional Obligations
 
15
SECTION 3.05.
 
Loan Agreement to Survive Loan
 
16
SECTION 3.06.
 
Disclaimer of Warranties and Indemnification
 
16
SECTION 3.07.
 
Option to Prepay Loan Repayments
 
17
SECTION 3.08.
 
Priority of Loan and Trust Loan
 
17
SECTION 3.09.
 
Approval of the New Jersey State Treasurer
 
18
         
ARTICLE IV
         
ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND
         
SECTION 4.01.
 
Assignment and Transfer by State
 
19
SECTION 4.02.
 
Assignment by Borrower
 
19
         
ARTICLE V
         
EVENTS OF DEFAULT AND REMEDIES
         
SECTION 5.01.
 
Events of Default
 
20
SECTION 5.02.
 
Notice of Default
 
21
SECTION 5.03.
 
Remedies on Default
 
21
SECTION 5.04.
 
Attorneys' Fees and Other Expenses
 
21

 
 
- i -

--------------------------------------------------------------------------------

 


SECTION 5.05.
 
Application of Moneys
 
21
SECTION 5.06.
 
No Remedy Exclusive; Waiver; Notice
 
21
SECTION 5.07.
 
Retention of State's Rights
 
23
         
ARTICLE VI
         
MISCELLANEOUS
         
SECTION 6.01.
 
Notices
 
23
SECTION 6.02.
 
Binding Effect
 
23
SECTION 6.03.
 
Severability
 
23
SECTION 6.04.
 
Amendments, Supplements and Modifications
 
23
SECTION 6.05.
 
Execution in Counterparts
 
25
SECTION 6.06.
 
Applicable Law and Regulations
 
25
SECTION 6.07.
 
Consents and Approvals
 
25
SECTION 6.08.
 
Captions
 
25
SECTION 6.09.
 
Further Assurances
 
25
                   
SCHEDULE A
 
Certain Additional Loan Agreement Provisions
 
S-1
         
EXHIBIT A
 
(1) Description of Project and Environmental Infrastructure System
 
A-1-1
   
(2) Description of Loan
 
A-2-1
       
 
EXHIBIT B
 
Basis for Determination of Allowable Project Costs
 
B-1
         
EXHIBIT C
 
Estimated Disbursement Schedule
 
C-1
       
 
EXHIBIT D
 
Specimen Borrower Bond
 
D-1
       
 
EXHIBIT E
 
Opinions of Borrower's Bond and General Counsels
 
E-1
         
EXHIBIT F
 
Additional Covenants and Requirements
 
F-1
         
EXHIBIT G
 
General Administrative Requirements for the State
       
Environmental Infrastructure Financing Program
 
G-1

 
 
- ii -

--------------------------------------------------------------------------------

 

NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE FUND LOAN AGREEMENT


THIS LOAN AGREEMENT, made and entered into as of November 1, 2007, by and
between THE STATE OF NEW JERSEY, acting by and through the New Jersey Department
of Environmental Protection, and the Borrower (capitalized terms used in this
Loan Agreement shall have, unless the context otherwise requires, the meanings
ascribed thereto in Section 1.01 hereof);


WITNESSETH THAT:


WHEREAS, the Borrower has, in accordance with the Regulations, made timely
application to the State for a Loan to finance a portion of the Cost of the
Project;


WHEREAS, the State has approved the Borrower's application for a Loan from
Federal Funds, if and when received by and available to the State, and moneys
from repayments of loans previously made from such Federal Funds, in the amount
of the loan commitment set forth in Exhibit A-2 attached hereto and made a part
hereof to finance a portion of the Cost of the Project;


WHEREAS, the New Jersey State Legislature has approved an appropriations act
that authorizes an expenditure of said proceeds, Federal Funds or related moneys
to finance a portion of the Cost of the Project;


WHEREAS, the Borrower, in accordance with the Business Corporation Law and all
other applicable law, will issue a Borrower Bond to the State evidencing said
Loan at the Loan Closing; and


WHEREAS, in accordance with the New Jersey Environmental Infrastructure Trust
Act, P.L. 1985, c. 334, as amended, and the Regulations, the Borrower has been
awarded a Trust Loan for a portion of the Cost of the Project plus, if
applicable to the Borrower, capitalized interest on the Trust Loan, certain
costs of issuance and bond insurance premium related thereto.


NOW, THEREFORE, for and in consideration of the award of the Loan by the State,
the Borrower agrees to complete the Project and to perform under this Loan
Agreement in accordance with the conditions, covenants and procedures set forth
herein and attached hereto as part hereof, as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I


DEFINITIONS


SECTION 1.01.  Definitions.  The following terms as used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the following
meanings:


"Administrative Fee" means an annual fee of up to one percent (1.0%) of the
initial principal amount of the Loan or such lesser amount, if any, as may be
authorized by any act of the New Jersey State Legislature and as the State may
approve from time to time.


"Authorized Officer" means, in the case of the Borrower, any person or persons
authorized pursuant to a resolution of the board of directors of the Borrower to
perform any act or execute any document relating to the Loan, the Borrower Bond
or this Loan Agreement.


"Borrower" means the corporation that is a party to and is described in Schedule
A to this Loan Agreement, and its successors and assigns.


"Borrower Bond" means the general obligation bond, note, debenture or other
evidence of indebtedness authorized, executed, attested and delivered by the
Borrower to the State and authenticated, if applicable, on behalf of the
Borrower to evidence the Loan, a specimen of which is attached hereto as Exhibit
D and made a part hereof.


"Borrowers" means any other Local Government Unit or Private Entity (as such
terms are defined in the Regulations) authorized to construct, operate and
maintain Environmental Infrastructure Facilities that have entered into Loan
Agreements with the State pursuant to which the State will make Loans to such
recipients from Federal Funds.


"Business Corporation Law" means the "New Jersey Business Corporation Act",
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.


"Code" means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.


"Cost" means those costs that are eligible, reasonable, necessary, allocable to
the Project and permitted by generally accepted accounting principles, including
Allowances and Building Costs (as defined in the Regulations), as shall be
determined on a project-specific basis in accordance with the Regulations as set
forth in Exhibit B hereto, as the same may be amended by subsequent eligible
costs as evidenced by a certificate of an authorized officer of the State.


“Department” means the New Jersey Department of Environmental Protection


"Environmental Infrastructure Facilities" means Water Supply Facilities (as such
term is defined in the Regulations).

 
-2-

--------------------------------------------------------------------------------

 


"Environmental Infrastructure System" means the Environmental Infrastructure
Facilities of the Borrower, including the Project, described in Exhibit A-1
attached hereto and made a part hereof for which the Borrower is borrowing the
Loan under this Loan Agreement.


"Event of Default" means any occurrence or event specified in Section 5.01
hereof.


“Excess Project Funds” shall have the meaning set forth in Section 3.03A hereof.


"Federal Funds" means those funds awarded to the State pursuant to the Clean
Water Act (33 U.S.C. §1251 et seq.) or the Safe Drinking Water Act (42 U.S.C.
§300f et seq.), as the same may from time to time be amended and supplemented.


"Loan" means the loan made by the State to the Borrower to finance or refinance
a portion of the Cost of the Project pursuant to this Loan Agreement.  For all
purposes of this Loan Agreement, the principal amount of the Loan at any time
shall be the amount of the loan commitment set forth in Exhibit A-2 attached
hereto and made a part hereof (such amount being also specified as the initial
aggregate principal amount of the Borrower Bond) less any amount of such
principal amount that has been repaid by the Borrower under this Loan Agreement
and less any adjustment made for low bid or final building costs pursuant to the
provisions of N.J.A.C. 7:22-3.26 and the appropriations act of the New Jersey
State Legislature authorizing the expenditure of moneys to finance a portion of
the Cost of the Project.


"Loan Agreement" means this Loan Agreement, including the Exhibits attached
hereto, as it may be supplemented, modified or amended from time to time in
accordance with the terms hereof.


"Loan Agreements" means any other loan agreements entered into by and between
the State and one or more of the Borrowers pursuant to which the State will make
Loans to such Borrowers from Federal Funds.


"Loan Closing" means the date upon which the Borrower shall deliver its Borrower
Bond, as previously authorized, executed, attested and, if applicable,
authenticated, to the State.


"Loan Repayments" means the sum of (i) the repayments of the principal amount of
the Loan payable by the Borrower pursuant to Section 3.03(a) of this Loan
Agreement and (ii) any late charges incurred hereunder, but shall not include
the Administrative Fee.


"Loan Term" means the term of this Loan Agreement provided in Sections 3.01 and
3.03 hereof and in Exhibit A-2 attached hereto and made a part hereof.


"Loans" means the loans made by the State to the Borrowers under the Loan
Agreements from Federal Funds.


"Master Program Trust Agreement" means that certain Master Program Trust
Agreement, dated as of November 1, 1995, by and among the Trust, the State,
United States


 
-3-

--------------------------------------------------------------------------------

 
 
Trust Company of New York, as Master Program Trustee thereunder, The Bank of New
York (NJ), in several capacities thereunder, and First Fidelity Bank, N.A.
(predecessor to Wachovia Bank, National Association), in several capacities
thereunder, as supplemented by that certain Agreement of Resignation of Outgoing
Master Program Trustee, Appointment of Successor Master Program Trustee and
Acceptance Agreement, dated as of November 1, 2001, by and among United States
Trust Company of New York, as Outgoing Master Program Trustee, State Street Bank
and Trust Company, N.A. (predecessor to U.S. Bank Trust National Association),
as Successor Master Program Trustee, and the Trust, as the same may be amended
and supplemented from time to time in accordance with its terms.
 
"Prime Rate" means the prevailing commercial interest rate announced by the
Trustee from time to time in the State as its prime lending rate.


"Project" means the Environmental Infrastructure Facilities of the Borrower
described in Exhibit A-1 attached hereto and made a part hereof, which
constitutes a project for which the State is permitted to make a loan to the
Borrower pursuant to the Regulations, all or a portion of the Cost of which is
financed or refinanced by the State through the making of the Loan under this
Loan Agreement and which may be identified under either the Drinking Water or
Clean Water Project Lists with the Project Number specified in Exhibit A-1
attached hereto.


"Regulations" means the rules and regulations, as applicable, now or hereafter
promulgated under N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-9 et seq. and 7:22-10 et seq., as the same may from time to time be amended
and supplemented.


"State" means the State of New Jersey, acting, unless otherwise specifically
indicated, by and through the Department, and its successors and assigns.


"Trust" means the New Jersey Environmental Infrastructure Trust, a public body
corporate and politic with corporate succession duly created and validly
existing under and by virtue of P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1
et seq.).


"Trust Loan" means the loan made to the Borrower by the Trust pursuant to the
Trust Loan Agreement.


"Trust Loan Agreement" means the loan agreement by and between the Borrower and
the Trust dated as of November 1, 2007 to finance or refinance a portion of the
Cost of the Project.


"Trustee" means, initially, U.S. Bank National Association, the Trustee
appointed by the Trust and its successors as Trustee under the Bond Resolution,
as provided in Article X of the Bond Resolution.


(b)           In addition to the capitalized terms defined in subsection (a) of
this Section 1.01, certain additional capitalized terms used in this Loan
Agreement shall, unless the context clearly requires otherwise, have the
meanings ascribed to such additional capitalized terms in Schedule A attached
hereto and made a part hereof.

 
-4-

--------------------------------------------------------------------------------

 
 
(c)           Except as otherwise defined herein or where the context otherwise
requires, words importing the singular number shall include the plural number
and vice versa, and words importing persons shall include firms, associations,
corporations, agencies and districts.  Words importing one gender shall include
the other gender.

 
-5-

--------------------------------------------------------------------------------

 

ARTICLE II


REPRESENTATIONS AND COVENANTS OF BORROWER


SECTION 2.01.  Representations of Borrower.  The Borrower represents for the
benefit of the State as follows:


(a)           Organization and Authority.

 
(i)             The Borrower is a corporation duly created and validly existing
under and pursuant to the Constitution and statutes of the State, including the
Business Corporation Law.


(ii)            The acting officers of the Borrower who are contemporaneously
herewith performing or have previously performed any action contemplated in this
Loan Agreement either are or, at the time any such action was performed, were
the duly appointed or elected officers of such Borrower empowered by applicable
New Jersey law and, if applicable, authorized by resolution of the Borrower to
perform such actions.  To the extent any such action was performed by an officer
no longer the duly acting officer of such Borrower, all such actions previously
taken by such officer are still in full force and effect.


(iii)           The Borrower has full legal right and authority and all
necessary licenses and permits required as of the date hereof to own, operate
and maintain its Environmental Infrastructure System, to carry on its activities
relating thereto, to execute, attest and deliver this Loan Agreement and the
Borrower Bond, to authorize the authentication of the Borrower Bond, to sell the
Borrower Bond to the State, to undertake and complete the Project and to carry
out and consummate all transactions contemplated by this Loan Agreement.


(iv)           The proceedings of the Borrower's board of directors approving
this Loan Agreement and the Borrower Bond, authorizing the execution,
attestation and delivery of this Loan Agreement and the Borrower Bond,
authorizing the sale of the Borrower Bond to the State, authorizing the
authentication of the Borrower Bond on behalf of the Borrower and authorizing
the Borrower to undertake and complete the Project, including, without
limitation, the Borrower Bond Resolution (collectively, the "Proceedings"), have
been duly and lawfully adopted in accordance with the Business Corporation Law
and other applicable New Jersey law at a meeting or meetings that were duly
called and held in accordance with the Borrower By-Laws and at which quorums
were present and acting throughout.


(v)           By official action of the Borrower taken prior to or concurrent
with the execution and delivery hereof, including, without limitation, the
Proceedings, the Borrower has duly authorized, approved and consented to all
necessary action to be taken by the Borrower for:  (A) the execution,
attestation, delivery and performance of this Loan Agreement and the
transactions contemplated hereby; (B) the issuance of the


 
-6-

--------------------------------------------------------------------------------

 
 
Borrower Bond and the sale thereof to the State upon the terms set forth herein;
and (C) the execution, delivery and due performance of any and all other
certificates, agreements and instruments that may be required to be executed,
delivered and performed by the Borrower in order to carry out, give effect to
and consummate the transactions contemplated by this Loan Agreement.


(vi)           This Loan Agreement and the Borrower Bond have each been duly
authorized by the Borrower and duly executed, attested and delivered by
Authorized Officers of the Borrower, and the Borrower Bond has been duly sold by
the Borrower to the State, duly authenticated by the trustee or paying agent, if
applicable, under the Borrower Bond Resolution and duly issued by the Borrower
in accordance with the terms of the Borrower Bond Resolution; and assuming that
the State has all the requisite power and authority to authorize, execute,
attest and deliver, and has duly authorized, executed, attested and delivered,
this Loan Agreement, and assuming further that this Loan Agreement is the legal,
valid and binding obligation of the State, enforceable against the State in
accordance with its terms, each of this Loan Agreement and the Borrower Bond
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, except as the
enforcement thereof may be affected by bankruptcy, insolvency or other laws or
the application by a court of legal or equitable principles affecting creditors'
rights; and the information contained under "Description of Loan" in Exhibit A-2
attached hereto and made a part hereof is true and accurate in all respects.


(b)           Full Disclosure.  There is no fact that the Borrower has not
disclosed to the State in writing on the Borrower's application for the Loan or
otherwise that materially adversely affects or (so far as the Borrower can now
foresee) that will materially adversely affect the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or the ability of the Borrower to make all
Loan Repayments or otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.


(c)           Pending Litigation.  There are no proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower in any
court or before any governmental authority or arbitration board or tribunal
that, if adversely determined, would materially adversely affect (i) the
undertaking or completion of the Project, (ii) the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, (iii) the ability of the Borrower to make
all Loan Repayments, (iv) the authorization, execution, attestation or delivery
of this Loan Agreement or the Borrower Bond, (v) the issuance of the Borrower
Bond and the sale thereof to the State, (vi) the adoption of the Borrower Bond
Resolution, or (vii) the Borrower's ability otherwise to observe and perform its
duties, covenants, obligations and agreements under this Loan Agreement and the
Borrower Bond, which proceedings have not been previously disclosed in writing
to the State either in the Borrower's application for the Loan or otherwise.


(d)           Compliance with Existing Laws and Agreements.  (i) The
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond by the


 
-7-

--------------------------------------------------------------------------------

 
 
Borrower, (ii) the authentication of the Borrower Bond by the trustee or paying
agent under the Borrower Bond Resolution, as the case may be, and the sale of
the Borrower Bond to the State, (iii) the adoption of the Borrower Bond
Resolution, (iv) the observation and performance by the Borrower of its duties,
covenants, obligations and agreements hereunder and thereunder, (v) the
consummation of the transactions provided for in this Loan Agreement, the
Borrower Bond Resolution and the Borrower Bond, and (vi) the undertaking and
completion of the Project will not (A) other than the lien, charge or
encumbrance created hereby, by the Borrower Bond, by the Borrower Bond
Resolution and by any other outstanding debt obligations of the Borrower that
are at parity with the Borrower Bond as to lien on, and source and security for
payment thereon from, the revenues of the Borrower's Environmental
Infrastructure System, result in the creation or imposition of any lien, charge
or encumbrance upon any properties or assets of the Borrower pursuant to, (B)
result in any breach of any of the terms, conditions or provisions of, or (C)
constitute a default under, any existing resolution, outstanding debt or lease
obligation, trust agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Borrower is a party or by which the Borrower,
its Environmental Infrastructure System or any of its properties or assets may
be bound, nor will such action result in any violation of the provisions of the
charter or other document pursuant to which the Borrower was established or any
laws, ordinances, injunctions, judgments, decrees, rules, regulations or
existing orders of any court or governmental or administrative agency, authority
or person to which the Borrower, its Environmental Infrastructure System or its
properties or operations is subject.


(e)           No Defaults.  No event has occurred and no condition exists that,
upon the authorization, execution, attestation and delivery of this Loan
Agreement and the Borrower Bond, the issuance of the Borrower Bond and the sale
thereof to the State, the adoption of the Borrower Bond Resolution or the
receipt of the amount of the Loan, would constitute an Event of Default
hereunder.  The Borrower is not in violation of, and has not received notice of
any claimed violation of, any term of any agreement or other instrument to which
it is a party or by which it, its Environmental Infrastructure System or its
properties may be bound, which violation would materially adversely affect the
properties, activities, prospects or condition (financial or otherwise) of the
Borrower or its Environmental Infrastructure System or the ability of the
Borrower to make all Loan Repayments, to pay all other amounts due hereunder or
otherwise to observe and perform its duties, covenants, obligations and
agreements under this Loan Agreement and the Borrower Bond.


(f)           Governmental Consent.  The Borrower has obtained all permits and
approvals required to date by any governmental body or officer for the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, for the issuance of the Borrower Bond and the sale thereof to
the State, for the adoption of the Borrower Bond Resolution, for the making,
observance and performance by the Borrower of its duties, covenants, obligations
and agreements under this Loan Agreement and the Borrower Bond and for the
undertaking or completion of the Project and the financing or refinancing
thereof, including, but not limited to, if required, the approval by the New
Jersey Board of Public Utilities (the "BPU") of the issuance by the Borrower of
the Borrower Bond to the State and any other approvals required therefor by the
BPU; and the Borrower has complied with all applicable provisions of law
requiring any notification, declaration, filing or registration with any
governmental body or officer in connection with the making, observance and
performance by the Borrower of its duties,
 
-8-

--------------------------------------------------------------------------------


 
covenants, obligations and agreements under this Loan Agreement and the Borrower
Bond or with the undertaking or completion of the Project and the financing or
refinancing thereof.  No consent, approval or authorization of, or filing,
registration or qualification with, any governmental body or officer that has
not been obtained is required on the part of the Borrower as a condition to the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, the issuance of the Borrower Bond and the sale thereof to the
State, the undertaking or completion of the Project or the consummation of any
transaction herein contemplated.


(g)           Compliance with Law.  The Borrower:


(i)             is in compliance with all laws, ordinances, governmental rules
and regulations to which it is subject, the failure to comply with which would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System; and


(ii)            has obtained all licenses, permits, franchises or other
governmental authorizations presently necessary for the ownership of its
properties or for the conduct of its activities that, if not obtained, would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System.


(h)           Use of Proceeds.  The Borrower will apply the proceeds of the Loan
from the State as described in Exhibit B attached hereto and made a part hereof
(i) to finance or refinance a portion of the Cost of the Borrower's Project; and
(ii) where applicable, to reimburse the Borrower for a portion of the Cost of
the Borrower's Project, which portion was paid or incurred in anticipation of
reimbursement by the State and is eligible for such reimbursement under and
pursuant to the Regulations, the Code and any other applicable law.  All of such
costs constitute Costs for which the State is authorized to make Loans to the
Borrower pursuant to the Regulations.


SECTION 2.02.  Particular Covenants of Borrower.


(a)           Promise to Pay.  The Borrower unconditionally promises, in
accordance with the terms of and to the extent provided in the Borrower Bond
Resolution, to make punctual payment of the principal of the Loan and the
Borrower Bond and all other amounts due under this Loan Agreement and the
Borrower Bond according to their respective terms.


(b)           Performance Under Loan Agreement; Rates.  The Borrower covenants
and agrees (i) to comply with all applicable State and federal laws, rules and
regulations in the performance of this Loan Agreement; (ii) to maintain its
Environmental Infrastructure System in good repair and operating condition;
(iii) to cooperate with the State in the observance and performance of


 
-9-

--------------------------------------------------------------------------------

 
 
the respective duties, covenants, obligations and agreements of the Borrower and
the State under this Loan Agreement; and (iv) to establish, levy and collect
rents, rates and other charges for the products and services provided by its
Environmental Infrastructure System, which rents, rates and other charges shall
be at least sufficient to comply with all covenants pertaining thereto contained
in, and all other provisions of, any bond resolution, trust indenture or other
security agreement, if any, relating to any bonds, notes or other evidences of
indebtedness issued or to be issued by the Borrower, including without
limitation rents, rates and other charges, together with other available moneys,
sufficient to pay the principal of and Interest on the Borrower Bond, plus all
other amounts due hereunder.


(c)           Revenue Obligation; No Prior Pledges.  The Borrower shall not be
required to make payments under this Loan Agreement except from the revenues of
its Environmental Infrastructure System and from such other funds of such
Environmental Infrastructure System legally available therefor and from any
other sources pledged to such payment pursuant to subsection (a) of this Section
2.02.  In no event shall the Borrower be required to make payments under this
Loan Agreement from any revenues or receipts not derived from its Environmental
Infrastructure System or pledged pursuant to subsection (a) of this Section
2.02.  Except for (i) loan repayments required with respect to the Trust Loan,
(ii) the debt service on any future bonds or notes of the Borrower issued at
parity with the Borrower Bond under the Borrower Bond Resolution, and (iii) the
debt service on any bonds, notes or evidences of indebtedness of the Borrower at
parity with the Borrower Bond under the Borrower Bond Resolution and currently
outstanding or issued on the date hereof, the revenues derived by the Borrower
from its Environmental Infrastructure System, after the payment of all costs of
operating and maintaining the Environmental Infrastructure System, are and will
be free and clear of any pledge, lien, charge or encumbrance thereon or with
respect thereto prior to, or of equal rank with, the obligation of the Borrower
to make Loan Repayments under this Loan Agreement and the Borrower Bond, and all
corporate or other action on the part of the Borrower to that end has been and
will be duly and validly taken.


(d)           Completion of Project and Provision of Moneys Therefor.  The
Borrower covenants and agrees (i) to exercise its best efforts in accordance
with prudent environmental infrastructure utility practice to complete the
Project and to accomplish such completion on or before the estimated Project
completion date set forth in Exhibit G hereto and made a part hereof; (ii) to
comply with the terms and provisions contained in Exhibit G hereto; and (iii) to
provide from its own fiscal resources all moneys, in excess of the total amount
of loan proceeds it receives under the Loan and Trust Loan, required to complete
the Project.


(e)           See Section 2.02(e) as set forth in Schedule A attached hereto,
made a part hereof and incorporated in this Section 2.02(e) by reference as if
set forth in full herein.


(f)           Reserved.


(g)           Operation and Maintenance of Environmental Infrastructure
System.  The Borrower covenants and agrees that it shall, in accordance with
prudent environmental infrastructure utility practice, (i) at all times operate
the properties of its Environmental Infrastructure System and any business in
connection therewith in an efficient manner, (ii)


 
-10-

--------------------------------------------------------------------------------

 
 
maintain its Environmental Infrastructure System in good repair, working order
and operating condition, and (iii) from time to time make all necessary and
proper repairs, renewals, replacements, additions, betterments and improvements
with respect to its Environmental Infrastructure System so that at all times the
business carried on in connection therewith shall be properly and advantageously
conducted.


(h)           Records and Accounts.  The Borrower shall keep accurate records
and accounts for its Environmental Infrastructure System (the "System Records")
separate and distinct from its other records and accounts (the "General
Records").  Such System Records shall be audited annually by an independent
certified public accountant, which may be part of the annual audit of the
General Records of the Borrower.  Such System Records and General Records shall
be made available for inspection by the State at any reasonable time upon prior
written notice, and a copy of such annual audit(s) therefor, including all
written comments and recommendations of such accountant, shall be furnished to
the State within 150 days of the close of the fiscal year being so audited or,
with the consent of the State, such additional period as may be provided by law.


(i)           Inspections; Information.  The Borrower shall permit the State and
any party designated by the State, at any and all reasonable times during
construction of the Project and thereafter upon prior written notice, to
examine, visit and inspect the property, if any, constituting the Project and to
inspect and make copies of any accounts, books and records, including (without
limitation) its records regarding receipts, disbursements, contracts,
investments and any other matters relating thereto and to its financial
standing, and shall supply such reports and information as the State may
reasonably require in connection therewith.


(j)           Insurance.  The Borrower shall maintain or cause to be maintained,
in force, insurance policies with responsible insurers or self-insurance
programs providing against risk of direct physical loss, damage or destruction
of its Environmental Infrastructure System at least to the extent that similar
insurance is usually carried by utilities constructing, operating and
maintaining Environmental Infrastructure Facilities of the nature of the
Borrower's Environmental Infrastructure System, including liability coverage,
all to the extent available at reasonable cost but in no case less than will
satisfy all applicable regulatory requirements.


(k)           Cost of Project.  The Borrower certifies that the building cost of
the Project, as listed in Exhibit B hereto and made a part hereof, is a
reasonable and accurate estimation thereof, and it will supply to the State a
certificate from a licensed professional engineer authorized to practice in the
State stating that such building cost is a reasonable and accurate estimation
and that the useful life of the Project exceeds the maturity date of the
Borrower Bond.


(l)           Delivery of Documents.  Concurrently with the delivery of this
Loan Agreement (as previously authorized, executed and attested) at the Loan
Closing, the Borrower will cause to be delivered to the State each of the
following items:


(i)           an opinion of the Borrower's bond counsel substantially in the
form of Exhibit E hereto; provided, however, that the State may permit portions
of such opinion to be rendered by general counsel to the Borrower and may permit
variances in such opinion from the form set forth in Exhibit E if such variances
are acceptable to the State;

 
-11-

--------------------------------------------------------------------------------

 


(ii)            counterparts of this Loan Agreement as previously executed and
attested by the parties hereto;


(iii)           copies of those resolutions finally adopted by the board of
directors of the Borrower and requested by the State, including, without
limitation, (A) the resolution of the Borrower authorizing the execution,
attestation and delivery of this Loan Agreement, (B) the Borrower Bond
Resolution, as amended and supplemented as of the date of the Loan Closing,
authorizing the execution, attestation, authentication, sale and delivery of the
Borrower Bond to the State, (C) the resolution of the Borrower confirming the
details of the sale of the Borrower Bond to the State, each of said resolutions
of the Borrower being certified by an Authorized Officer of the Borrower as of
the date of the Loan Closing, (D) the resolution of the BPU approving the
issuance by the Borrower of the Borrower Bond to the State and setting forth any
other approvals required therefor by the BPU, if applicable, and (E) any other
Proceedings; and


(iv)           the certificates of insurance coverage as required pursuant to
the terms of Section 3.06(c) hereof and such other certificates, documents,
opinions and information as the State may require in Exhibit F hereto, if any.


(m)           Execution and Delivery of Borrower Bond.  Concurrently with the
delivery of this Loan Agreement at the Loan Closing, the Borrower shall also
deliver to the State the Borrower Bond, as previously executed, attested and, if
applicable, authenticated.


(n)           Notice of Material Adverse Change.  The Borrower shall promptly
notify the State of any material adverse change in the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or in the ability of the Borrower to make
all Loan Repayments and otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.


(o)           Continuing Representations.  The representations of the Borrower
contained herein shall be true at the time of the execution of this Loan
Agreement and at all times during the term of this Loan Agreement.


(p)           Additional Covenants and Requirements.  (i) No later than the Loan
Closing and, if necessary, in connection with the making of the Loan, additional
covenants and requirements have been included in Exhibit F hereto and made a
part hereof.  Such covenants and requirements may include, but need not be
limited to, the maintenance of specified levels of Environmental Infrastructure
System rates, the issuance of additional debt of the Borrower and the transfer
of revenues and receipts from the Borrower's Environmental Infrastructure
System.  The Borrower agrees to observe and comply with each such additional
covenant and requirement, if any, included in Exhibit F hereto.  (ii) Additional
defined terms, covenants, representations and requirements have been included in
Schedule A attached hereto and made a part hereof.  Such additional defined
terms, covenants, representations and requirements are incorporated in this Loan
Agreement by reference thereto as if set forth in full herein and the


 
-12-

--------------------------------------------------------------------------------

 
 
Borrower hereby agrees to observe and comply with each such additional term,
covenant, representation and requirement included in Schedule A as if the same
were set forth in its entirety where reference thereto is made in this Loan
Agreement.

ARTICLE III


LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS


SECTION 3.01.  Loan; Loan Term.  The State hereby agrees to make the Loan as
described in Exhibit A-2 hereof and to disburse proceeds of the Loan to the
Borrower in accordance with Section 3.02 and Exhibit C hereof, and the Borrower
hereby agrees to borrow and accept the Loan from the State upon the terms set
forth in Exhibit A-2 attached hereto and made a part hereof; provided, however,
that the State shall be under no obligation to make the Loan if (a) at the Loan
Closing, the Borrower does not deliver to the State a Borrower Bond and such
other documents required under Section 2.02(l) hereof, or (b) an Event of
Default has occurred and is continuing under this Loan Agreement.  Although the
State intends to disburse proceeds of the Loan to the Borrower at the times and
up to the amounts set forth in Exhibit C to pay a portion of the Cost of the
Project, due to unforeseen circumstances there may not be sufficient Federal
Funds on deposit on any date to make the disbursement in such
amount.  Nevertheless, the Borrower agrees that the aggregate principal amount
set forth in Exhibit A-2 hereto shall constitute the initial principal amount of
the Loan (as the same may be adjusted downward in accordance with the definition
thereof), and the State shall have no obligation thereafter to loan any
additional amounts to the Borrower.


The Borrower shall have no legal or equitable interest in the Federal Funds
received by and available to the State or in moneys from repayments of loans
previously made from Federal Funds by the State.


The Borrower shall use the proceeds of the Loan strictly in accordance with
Section 2.01(h) hereof.


The payment obligations created under this Loan Agreement and the obligations to
pay the principal of and other amounts due under the Borrower Bond are each
direct, general, irrevocable and unconditional obligations of the Borrower
payable from any source legally available to the Borrower in accordance with the
terms of and to the extent provided in the Borrower Bond Resolution.


SECTION 3.02.  Disbursement of Loan Proceeds.  (a) The State shall disburse
Federal Funds earmarked for the Loan to the Borrower in accordance with the
terms hereof.  Before each and every disbursement of the proceeds of the Loan by
the State to the Borrower, the Borrower shall in accordance with the procedures
set forth in the Regulations submit to the State a requisition executed by an
Authorized Officer of the Borrower.


(b)           The State shall not be under any obligation to disburse any Loan
proceeds to the Borrower under this Loan Agreement, unless:


(i)             the Loan Closing shall have occurred on the date established
therefor by the State;

 
-13-

--------------------------------------------------------------------------------

 


(ii)            there shall be Federal Funds available from time to time to fund
the Loan, as determined solely by the State;


(iii)           in accordance with the "New Jersey Environmental Infrastructure
Trust Act", P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1 et seq.), and the
Regulations, the Borrower shall have timely applied for, shall have been awarded
and, prior to or simultaneously with the Loan Closing, shall have closed a Trust
Loan for a portion of the Allowable Costs (as defined in such Regulations) of
the Project in an amount not in excess of the amount of Allowable Costs of the
Project financed by the Loan from the State, plus the amount of:  (i)
capitalized interest during the Project construction period, if any, (ii) the
cost of funding reserve capacity for the Project, if any, as well as that
portion of the Debt Service Reserve Fund (as defined in the Trust Loan
Agreement) (to the extent the Trust establishes a Debt Service Reserve Fund
pursuant to the Bond Resolution) attributable to the cost of funding such
reserve capacity for the Project, and (iii) certain issuance expenses related
thereto, including, if applicable, a municipal bond insurance policy premium;


(iv)           the Borrower shall have on hand moneys to pay for the greater of
(A) that portion of the total cost of the Project that is not eligible to be
funded from the Loan or the Trust Loan, or (B) that portion of the total cost of
the Project that exceeds the actual amounts of the loan commitments made by the
State and the Trust, respectively, for the Loan and the Trust Loan; and


(v)            no Event of Default nor any event that, with the passage of time
or service of notice or both, would constitute an Event of Default shall have
occurred and be continuing hereunder.


SECTION 3.03.  Amounts Payable.  (a) The Borrower shall repay the Loan at
zero-interest in principal installments payable to the Trustee semiannually on
the Principal Payment Dates, in accordance with the schedule set forth in
Exhibit A-2 attached hereto and made a part hereof, as the same may be amended
or modified by the State, in particular, without limitation, to make any
adjustments to the amount of the Loan in accordance with the definition thereof;
provided, however, that the amount of any reduction in the principal amount of
the Loan pursuant to N.J.A.C. 7:22-3.26 shall be credited to the principal
payments set forth in Exhibit A-2 in inverse order of their maturity.  The
obligations of the Borrower under the Borrower Bond shall be deemed to be
amounts payable under this Section 3.03.  Each payment made to the Trustee
pursuant to the Borrower Bond shall be deemed to be a credit against the
corresponding obligation of the Borrower under this Section 3.03, and any such
payment made to the Trustee shall fulfill the Borrower's obligation to pay such
amount hereunder and under the Borrower Bond.  Each payment made to the Trustee
pursuant to this Section 3.03 shall be applied to the principal of the Loan.


(b)           In addition to the principal payments on the Loan required by
subsection (a) of this Section 3.03, the Borrower shall pay a late charge for
any such payment that is received by the Trustee later than the tenth (10th) day
following its due date in an amount equal to the greater of twelve percent (12%)
per annum or the Prime Rate plus one half of one percent per annum on


 
-14-

--------------------------------------------------------------------------------

 
 
such late payment from its due date to the date actually paid; provided,
however, that such late charge payable on the Loan shall not be in excess of the
maximum interest rate permitted by law.


(c)           In addition to the Loan Repayments payable under subsections (a)
and (b) of this Section 3.03, the Borrower shall pay one-half of the
Administrative Fee, if any, to the Trustee semiannually on each Principal
Payment Date, commencing with the first Principal Payment Date subsequent to the
Loan Closing.


SECTION 3.03A.  Amounts on Deposit in Project Loan Account after Completion of
Draw Schedule.  (a) If, on the date which is one hundred eighty (180) days
following the final date for which a disbursement of Loan proceeds is scheduled
to be made pursuant to Exhibit C hereto, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
revised draw schedule, in a form similar to Exhibit C hereto and approved by the
Department.


(b)           If, on the date which is one hundred eighty (180) days following
the final date for which a disbursement of Loan proceeds is scheduled to be made
pursuant to a revised draw schedule certified to the Trust and the Department in
accordance with Section 3.03A(a) hereof, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
revised draw schedule, in a form similar to Exhibit C hereto and approved by the
Department.


(c)           If the Borrower fails to provide the certificate described in
paragraphs (a) or (b) of this Section 3.03A, when due, or if such certificate
states that the Borrower does not require all or any portion of the amount on
deposit in the Project Loan Account to complete the Project, such amounts on
deposit in the Project Loan Account which are not certified by an Authorized
Officer of the Borrower as being required to complete the Project (“Excess
Project Funds”) shall be applied by the State as a prepayment of the Borrower’s
Loan Repayments, and shall be applied to the principal payments (including
premium, if any) on the Loan in inverse order of their maturity.


SECTION 3.04.  Unconditional Obligations.  The obligation of the Borrower to
make the Loan Repayments and all other payments required hereunder and the
obligation to perform and observe the other duties, covenants, obligations and
agreements on its part contained herein shall be absolute and unconditional, and
shall not be abated, rebated, set-off, reduced, abrogated, terminated, waived,
diminished, postponed or otherwise modified in any manner or to any extent
whatsoever while any Loan Repayments remain unpaid, for any reason, regardless
of any contingency, act of God, event or cause whatsoever, including (without
limitation) any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, the taking by eminent domain
or destruction of or damage to the Project or Environmental


 
-15-

--------------------------------------------------------------------------------

 
 
Infrastructure System, commercial frustration of the purpose, any change in the
laws of the United States of America or of the State or any political
subdivision of either or in the rules or regulations of any governmental
authority, any failure of the State to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with the Project or this Loan Agreement, or any rights of set-off,
recoupment, abatement or counterclaim that the Borrower might otherwise have
against the State, the Trustee or any other party or parties; provided, however,
that payments hereunder shall not constitute a waiver of any such rights.  The
Borrower shall not be obligated to make any payments required to be made by any
other Borrowers under separate Loan Agreements.
    

SECTION 3.05.  Loan Agreement to Survive Loan.  The Borrower acknowledges that
its duties, covenants, obligations and agreements set forth in Sections 3.06(a)
and (b) hereof shall survive the payment in full of the Loan.


SECTION 3.06.  Disclaimer of Warranties and Indemnification.  (a) The Borrower
acknowledges and agrees that:  (i) the State does not make any warranty or
representation, either express or implied, as to the value, design, condition,
merchantability or fitness for particular purpose or fitness for any use of the
Environmental Infrastructure System or the Project or any portions thereof or
any other warranty or representation with respect thereto; (ii) in no event
shall the State or its agents be liable or responsible for any incidental,
indirect, special or consequential damages in connection with or arising out of
this Loan Agreement or the Project or the existence, furnishing, functioning or
use of the Environmental Infrastructure System or the Project or any item or
products or services provided for in this Loan Agreement; and (iii) to the
fullest extent permitted by law, the Borrower shall indemnify and hold the State
harmless against, and the Borrower shall pay any and all, liability, loss, cost,
damage, claim, judgment or expense of any and all kinds or nature and however
arising and imposed by law, which the State may sustain, be subject to or be
caused to incur by reason of any claim, suit or action based upon personal
injury, death or damage to property, whether real, personal or mixed, or upon or
arising out of contracts entered into by the Borrower, the Borrower's ownership
of the Environmental Infrastructure System or the Project, or the acquisition,
construction or installation of the Project.


(b)           It is mutually agreed by the Borrower and the State that the State
and its commissioners, officers, agents, servants or employees shall not be
liable for, and shall be indemnified and saved harmless by the Borrower in any
event from, any action performed under this Loan Agreement and any claim or suit
of whatsoever nature, except in the event of loss or damage resulting from their
own negligence or willful misconduct.


(c)           In connection with its obligation to provide the insurance
required under Section 2.02(j) hereof:  (i) the Borrower shall include, or cause
to be included, the State and its employees and officers as additional "named
insureds" on (A) any certificate of liability insurance procured by the Borrower
(or other similar document evidencing the liability insurance coverage procured
by the Borrower) and (B) any certificate of liability insurance procured by any
contractor or subcontractor for the Project, and from the later of the date of
the Loan Closing or the date of the initiation of construction of the Project
until the date the Borrower receives the written certificate of Project
completion from the State, the Borrower shall maintain said liability insurance
covering the State and said employees and officers in good standing; and (ii)
the
 
 
-16-

--------------------------------------------------------------------------------

 
 
Borrower shall include the State as an additional "named insured" on any
certificate of insurance providing against risk of direct physical loss, damage
or destruction of the Environmental Infrastructure System, and during the Loan
Term the Borrower shall maintain said insurance covering the State in good
standing.
    
The Borrower shall provide the State with a copy of each of any such original,
supplemental, amendatory or reissued certificates of insurance (or other similar
documents evidencing the insurance coverage) required pursuant to this Section
3.06(c).
        

SECTION 3.07.  Option to Prepay Loan Repayments.  The Borrower may prepay the
Loan Repayments, in whole or in part, upon not less than ninety (90) days' prior
written notice to the State; provided, however, that, with respect to any
prepayment other than those required by Section 3.03A hereof, any such full or
partial prepayment may only be made (i) if the Borrower is not then in arrears
on its Trust Loan, (ii) if the Borrower is contemporaneously making a full or
partial prepayment of the Trust Loan such that, after the prepayment of the Loan
and the Trust Loan, the Trust gives its consent required under Section 3.07(iii)
of the Trust Loan Agreement, and (iii) upon the prior written approval of the
State.  Prepayments shall be applied to the principal payments on the portion of
the Loan to be prepaid in inverse order of their maturity.


SECTION 3.08.  Priority of Loan and Trust Loan.  (a) The Borrower hereby agrees
that, to the extent allowed by law, including, without limitation, the
appropriations act of the New Jersey State Legislature authorizing the
expenditure of Trust bond proceeds to finance a portion of the Cost of the
Project, or the Borrower Bond Resolution, any loan repayments then due and
payable on the Borrower's Trust Loan, including, without limitation, any
administrative fees and any late payment charges then due and payable under the
Trust Loan Agreement, shall be satisfied by the Trustee before any Loan
Repayments then due and payable hereunder on the Loan shall be satisfied by the
Trustee.  The Borrower agrees not to interfere with any such action by the
Trustee.


(b)           The Borrower hereby acknowledges that in the event the Borrower
fails or is unable to pay promptly to the Trust in full any loan repayments on
the Trust Loan, then any Loan Repayments paid by the Borrower on the Loan under
this Loan Agreement and received by the Trustee during the time of any such loan
repayment deficiency under the Trust Loan Agreement shall be applied by the
Trustee first to satisfy such Trust Loan Agreement loan repayment deficiency as
a credit against the obligations of the Borrower to make loan repayments of that
portion of interest under the Trust Loan Agreement that is allocable to the
interest payable on the Trust Bonds (as defined in the Trust Loan Agreement) and
to make payments of that portion of interest under the bond or note issued by
the Borrower to the Trust that is allocable to the interest payable on the Trust
Bonds, second, to the extent available, to make loan repayments of principal
under the Trust Loan Agreement and payments of principal on the bond or note
issued by the Borrower to the Trust pursuant to the Trust Loan Agreement, third,
to the extent available, to the payment of the administrative fee payable under
the Trust Loan Agreement and to make payments of that portion of interest under
the bond or note issued by the Borrower to the


 
-17-

--------------------------------------------------------------------------------

 
 
Trust that is allocable to the administrative fee payable under the Trust Loan
Agreement, fourth, to the extent available, to the payment of late charges
payable under the Trust Loan Agreement and to make payments of that portion of
interest under the bond or note issued by the Borrower to the Trust that is
allocable to the late charges payable under the Trust Loan Agreement, and
finally, to the extent available, to make Loan Repayments on the Loan.


(c)           The Borrower hereby further acknowledges that any Loan Repayments
paid by the Borrower on the Loan under this Loan Agreement shall be applied
according to the provisions of the Master Program Trust Agreement.


SECTION 3.09.  Approval of the New Jersey State Treasurer.  The Borrower and the
State hereby acknowledge that prior to or simultaneously with the Loan Closing
the New Jersey State Treasurer, in satisfaction of the requirements of Section
9a of the Act, issued the “Certificate of the New Jersey State Treasurer
Regarding the Approval of the Trust Loan and the Fund Loan” (the “Treasurer’s
Certificate”).  Pursuant to the terms of the Treasurer’s Certificate, the New
Jersey State Treasurer approved the Loan and the terms and conditions thereof as
established by the provisions of this Loan Agreement.
 
 
-18-

--------------------------------------------------------------------------------

 

ARTICLE IV


ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND


SECTION 4.01.  Assignment and Transfer by State.  The Borrower hereby approves
and consents to any assignment or transfer of this Loan Agreement and the
Borrower Bond that the State deems to be necessary in connection with the
environmental infrastructure loan program of the State under the Regulations.


SECTION 4.02.  Assignment by Borrower.  Neither this Loan Agreement nor the
Borrower Bond may be assigned by the Borrower for any reason, unless the
following conditions shall be satisfied:  (i) the State shall have approved said
assignment in writing; (ii) the assignee shall have expressly assumed in writing
the full and faithful observance and performance of the Borrower's duties,
covenants, obligations and agreements under this Loan Agreement and, to the
extent permitted under applicable law, the Borrower Bond; and (iii) immediately
after such assignment, the assignee shall not be in default in the observance or
performance of any duties, covenants, obligations or agreements of the Borrower
under this Loan Agreement or the Borrower Bond.

 
-19-

--------------------------------------------------------------------------------

 

ARTICLE V


EVENTS OF DEFAULT AND REMEDIES


SECTION 5.01.  Events of Default.  If any of the following events occur, it is
hereby defined as and declared to be and to constitute an "Event of Default":


(a)           failure by the Borrower to pay, or cause to be paid, any Loan
Repayment required to be paid hereunder when due, which failure shall continue
for a period of fifteen (15) days;


(b)           failure by the Borrower to make, or cause to be made, any required
payments of principal, redemption premium, if any, and interest on any bonds,
notes or other obligations of the Borrower issued under the Borrower Bond
Resolution (other than the Loan and the Borrower Bond) or otherwise secured by
all or a portion of the property pledged under the Borrower Bond Resolution,
after giving effect to the applicable grace period;


(c)           failure by the Borrower to pay, or cause to be paid, any late
charges incurred hereunder or any portion thereof when due or to observe and
perform any duty, covenant, obligation or agreement on its part to be observed
or performed under this Loan Agreement, other than as referred to in subsection
(a) of this Section 5.01 or other than the obligations of the Borrower contained
in Section 2.02(d)(ii) hereof and in Exhibit F hereto, which failure shall
continue for a period of thirty (30) days after written notice, specifying such
failure and requesting that it be remedied, is given to the Borrower by the
State, unless the State shall agree in writing to an extension of such time
prior to its expiration; provided, however, that if the failure stated in such
notice is correctable but cannot be corrected within the applicable period, the
State may not unreasonably withhold its consent to an extension of such time up
to 120 days from the delivery of the written notice referred to above if
corrective action is instituted by the Borrower within the applicable period and
diligently pursued until the Event of Default is corrected;


(d)           any representation made by or on behalf of the Borrower contained
in this Loan Agreement, or in any instrument furnished in compliance with or
with reference to this Loan Agreement or the Loan, is false or misleading in any
material respect;


(e)           a petition is filed by or against the Borrower under any federal
or state bankruptcy or insolvency law or other similar law in effect on the date
of this Loan Agreement or thereafter enacted, unless in the case of any such
petition filed against the Borrower such petition shall be dismissed within
thirty (30) days after such filing and such dismissal shall be final and not
subject to appeal; or the Borrower shall become insolvent or bankrupt or shall
make an assignment for the benefit of its creditors; or a custodian (including,
without limitation, a receiver, liquidator or trustee) of the Borrower or any of
its property shall be appointed by court order or take possession of the
Borrower or its property or assets if such order remains in effect or such
possession continues for more than thirty (30) days;


(f)           the Borrower shall generally fail to pay its debts as such debts
become due; and

 
-20-

--------------------------------------------------------------------------------

 


(g)           failure of the Borrower to observe or perform such additional
duties, covenants, obligations, agreements or conditions as are required by the
State and specified in Exhibit F attached hereto and made a part hereof.


SECTION 5.02.  Notice of Default.  The Borrower shall give the State prompt
telephonic notice of the occurrence of any Event of Default referred to in
Section 5.01(d) or (e) hereof and of the occurrence of any other event or
condition that constitutes an Event of Default at such time as any senior
administrative or financial officer of the Borrower becomes aware of the
existence thereof.


SECTION 5.03.  Remedies on Default.  Whenever an Event of Default referred to in
Section 5.01 hereof shall have occurred and be continuing, the State shall have
the right to take whatever action at law or in equity may appear necessary or
desirable to collect the amounts then due and thereafter to become due hereunder
or to enforce the observance and performance of any duty, covenant, obligation
or agreement of the Borrower hereunder.


In addition, if an Event of Default referred to in Section 5.01(a) hereof shall
have occurred and be continuing, the State shall, to the extent allowed by
applicable law, have the right to declare all Loan Repayments and all other
amounts due hereunder (including, without limitation, payments under the
Borrower Bond) to be immediately due and payable, and upon notice to the
Borrower the same shall become due and payable without further notice or demand.


SECTION 5.04.  Attorneys' Fees and Other Expenses.  The Borrower shall on demand
pay to the State the reasonable fees and expenses of attorneys and other
reasonable expenses (including, without limitation, the reasonably allocated
costs of in-house counsel and legal staff) incurred by the State in the
collection of Loan Repayments or any other sum due hereunder or in the
enforcement of the observation or performance of any other duties, covenants,
obligations or agreements of the Borrower upon an Event of Default.


SECTION 5.05.  Application of Moneys.  Any moneys collected by the State
pursuant to Section 5.03 hereof shall be applied (a) first to pay any attorneys'
fees or other fees and expenses owed by the Borrower pursuant to Section 5.04
hereof, (b) second, to the extent available, to pay principal due and payable on
the Loan (to the extent permitted by Section 3.08(b) hereof, (c) third, to the
extent available, to pay any other amounts due and payable hereunder, and (d)
fourth, to the extent available, to pay principal on the Loan and other amounts
payable hereunder as such amounts become due and payable.


SECTION 5.06.  No Remedy Exclusive; Waiver; Notice.  No remedy herein conferred
upon or reserved to the State is intended to be exclusive, and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Loan Agreement or now or hereafter existing at law or in equity.  No delay
or omission to exercise any right, remedy or power accruing upon any Event of
Default shall impair any such right, remedy or power or shall be construed to be
a waiver thereof, but any such right, remedy or power may be exercised from time
to time and as often as may be deemed expedient.  In order to entitle the State
to exercise any remedy reserved to it in this Article V, it shall not be
necessary to give any notice other than such notice as may be required in this
Article V.

 
-21-

--------------------------------------------------------------------------------

 


SECTION 5.07.  Retention of State's Rights.  Notwithstanding any assignment or
transfer of this Loan Agreement pursuant to the provisions hereof, or anything
else to the contrary contained herein, the State shall have the right upon the
occurrence of an Event of Default to take any action, including (without
limitation) bringing an action against the Borrower at law or in equity, as the
State may, in its discretion, deem necessary to enforce the obligations of the
Borrower to the State pursuant to Section 5.03 hereof.

 
-22-

--------------------------------------------------------------------------------

 

ARTICLE VI


MISCELLANEOUS


SECTION 6.01.  Notices.  All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, to the
Borrower at the address specified in Exhibit A-1 attached hereto and made a part
hereof and to the State and the Trustee at the following addresses:


(a)           State:


New Jersey Department of Environmental Protection
Municipal Finance and Construction Element
401 East State Street – 3rd Floor
Trenton, New Jersey  08625-0425
Attention:  Assistant Director


New Jersey Department of the Treasury
Office of Public Finance
State Street Square – 5th Floor
Trenton, New Jersey  08625-0002
Attention:  Director


(b)           Trustee:


U.S. Bank National Association
21 South Street, 3rd Floor
Morristown, New Jersey  07960
Attention:  Corporate Trust Department


Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent by
notice in writing given to the others.


SECTION 6.02.  Binding Effect.  This Loan Agreement shall inure to the benefit
of and shall be binding upon the State and the Borrower and their respective
successors and assigns.


SECTION 6.03.  Severability.  In the event any provision of this Loan Agreement
shall be held illegal, invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.


SECTION 6.04.  Amendments, Supplements and Modifications.  This Loan Agreement
may not be amended, supplemented or modified without the prior written consent
of the State and the Borrower.

 
-23-

--------------------------------------------------------------------------------

 


SECTION 6.05.  Execution in Counterparts.  This Loan Agreement may be executed
in several counterparts, each of which shall be an original and all of which
shall constitute but one and the same instrument.


SECTION 6.06.  Applicable Law and Regulations.  This Loan Agreement shall be
governed by and construed in accordance with the laws of the State, including
the Regulations, which Regulations are, by this reference thereto, incorporated
herein as part of this Loan Agreement.


SECTION 6.07.  Consents and Approvals.  Whenever the written consent or approval
of the State shall be required under the provisions of this Loan Agreement, such
consent or approval may only be given by the State.


SECTION 6.08.  Captions.  The captions or headings in this Loan Agreement are
for convenience only and shall not in any way define, limit or describe the
scope or intent of any provisions or sections of this Loan Agreement.


SECTION 6.09.  Further Assurances.  The Borrower shall, at the request of the
State, authorize, execute, attest, acknowledge and deliver such further
resolutions, conveyances, transfers, assurances, financing statements and other
instruments as may be necessary or desirable for better assuring, conveying,
granting, assigning and confirming the rights, security interests and agreements
granted or intended to be granted by this Loan Agreement and the Borrower Bond.

 
-24-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the State and the Borrower have caused this Loan Agreement
to be executed, sealed and delivered as of the date first above written.



   
THE STATE OF NEW JERSEY,
     
ACTING BY AND THROUGH THE
     
NEW JERSEY DEPARTMENT OF
     
ENVIRONMENTAL PROTECTION
           
[SEAL]
                     
By:
/s/ Lisa P. Jackson
 
ATTEST:
   
Lisa P. Jackson
       
Commissioner, Department of
       
Environmental Protection
           
/s/ Stanley V. Cach
       
Stanley V. Cach, Jr. P.E., P.P.
       
Assistant Director,
       
Municipal Finance and Construction Element,
       
Department of Environmental Protection
                                         
MIDDLESEX WATER COMPANY
           
[SEAL]
                     
By:
/s/ Dennis W. Doll
       
Dennis W. Doll
 
ATTEST:
   
President and Chief Executive Officer
                                         
/s/ Kenneth J. Quinn
       
Kenneth J. Quinn
       
Vice President, General Counsel
       
Secretary and Treasurer
       

 
[Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Certain Additional Loan Agreement Provisions


In addition to the terms defined in subsection (a) of Section 1.01 of this Loan
Agreement, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in this Schedule A.


Additional Definitions:


“Borrower” means Middlesex Water Company, a corporation duly created and validly
existing under the laws of the State of New Jersey.


“Borrower Bond Resolution” means the indenture of the Borrower entitled
“INDENTURE OF MORTGAGE” dated as of April 1, 1927, as amended and supplemented
from time to time, in particular by a supplemental indenture detailing the terms
of the Borrower Bond dated as of October 15, 2007 and entitled “THIRTY-FOURTH
SUPPLEMENTAL INDENTURE”, pursuant to which the Borrower Bond has been issued.


“Principal Payment Dates” means February 1 and August 1 of each year, commencing
on August 1, 2008.




SECTION 2.02(e):


Disposition of Environmental Infrastructure System.  The Borrower shall not
permit the disposition of all or substantially all of its Environmental
Infrastructure System, directly or indirectly, including, without limitation, by
means of sale, lease, abandonment, sale of stock, statutory merger or otherwise
(collectively, a "Disposition"), except on ninety (90) days' prior written
notice to the State, and, in any event, shall not permit a Disposition unless
the Borrower shall, in accordance with Section 4.02 hereof, assign this Loan
Agreement and the Borrower Bond and its rights and interests hereunder and
thereunder to the purchaser or lessee of the Environmental Infrastructure
System, and such purchaser or lessee shall assume all duties, covenants,
obligations and agreements of the Borrower under this Loan Agreement and the
Borrower Bond.


In addition to the terms defined in subsection (a) of Section 1.01 of this Loan
Agreement, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in this Schedule A.
 
 
S-1

--------------------------------------------------------------------------------

 

Middlesex Water Company
1225001-010


EXHIBIT A-1


Description of Project and Environmental Infrastructure System


1)
Name and Address of Local Unit:



Middlesex Water Company
1500 Ronson Road
Iselin, New Jersey 08830-0452


Attention: Ronald F. Williams P.E. Vice President - Operations


2)  
Description of the Project:



The proposed project will involve cleaning/relining and spot replacement of
water mains, hydrants, service lines, and valves.  Approximately forty five
thousand  feet of 4, 6, 8, 10 and 12-inch diameter water mains will be
relined.  The project will occur in the City of South Amboy, and Woodbridge
Townships.


3)
Description of the Water Supply System:



The Middlesex Water Company is an investor-owned water utility that provides
water service to retail customers primarily in eastern Middlesex County.  Water
services are now furnished to approximately 58,000 retail customers located in
an area of approximately 55 square miles of New Jersey in Woodbridge Township,
the Boroughs of Metuchen and Carteret, portions of Edison Township and the
Borough of South Plainfield and the City of South Amboy in Middlesex County, and
a portion of the Township of Clark in Union County.


The Middlesex Water Company obtains water from both surface and groundwater
sources; however, the principal source of supply is the Delaware and Raritan
Canal, owned by the State of New Jersey and operated as a water resource by the
New Jersey Water Supply Authority.

 
A-1-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2


Description of Loan


See Schedule to Specimen Borrower Bond (Exhibit D hereto)


 
A-2-1

--------------------------------------------------------------------------------

 

Middlesex Water Company
1225001-010


EXHIBIT B


Basis for Determination of Allowable Project Costs


The determination of the costs allowable for assistance from the New Jersey
Environmental Infrastructure Financing Program is presented below.


Cost Classification
 
Application Amount
   
Allowable Costs
 
1.  Administrative Expenses
  $ 89,100     $ 89,100  
2.  Other Costs
    0       0  
3.  Engineering Fees
    160,000       160,000  
4.  Building Costs
    2,970,000       2,970,000  
5.  Contingencies
    148,500       148,500  
6.  Allowance for Planning and design
    132,400       132,400  
7.  Sub-total
    3,500,000       3,500,000  
8.  DEP Fee
            70,000  
9.  Total Project Costs
          $ 3,570,000  



As a result of the review by the New Jersey Department of Environmental
Protection, various line items may have been revised resulting in a change of
the allowable costs for this project. The basis for the determination of the
allowable costs is as follows:


1.
Administrative Expenses



The total amount requested on the application was $89,100.  The amount requested
is for water main cleaning/relining.  The allowable administrative expenses are
authorized to be three percent of the allowable building costs. Therefore, the
total amount for this line item is $2,970,000 x 0.03 = $89,100.


Allowable Administrative Expenses are $89,100.


3.
Engineering Fees



The amount requested for this line item on the application was $160,000.
This amount is for engineering services for this project and the full amount is
allowable.


Allowable Engineering Fees are $160,000.

 
B-1

--------------------------------------------------------------------------------

 

Middlesex Water Company
1225001-010


4.
Building Costs



The total amount requested for this line item was $2,970,000. The allowable cost
analysis (as per N.J.A.C. 7:22-5.8) has determined that the entire amount
requested for this line item is allowable. Therefore, the Allowable Cost Ratio
(ACR) is one (1.0). In addition the project does not provide any reserve
capacity. Therefore, the Reserve Capacity Cost Ratio (RCCR) is one (1.0). Thus,
the entire requested amount is allowable.


Allowable Building Costs are $2,970,000.


5.
Contingencies



The total amount requested on the application was $148,500. The allowable amount
for this line item is five percent of the allowable building costs. Therefore,
the total allowable cost for this line item is $2,970,000 x 0.05 = $148,500 .


Allowable Contingencies are $148,500.


6.           Allowance for Planning and Design


The total amount requested for this line item was $132,400 .  The allowable
amount for this line item based on an allowable building cost
is:  $250,000+($2,970,000 - $1,000,000) x 0.12= $486,400. However, the applicant
has requested  $132,400 for this line item.


Allowance for Planning and Design for this project is $132,400.


7.
Sub-total



The subtotal for project costs applied for is 3,500,000. The actual cost was
adjusted to  $3,500,000.


Therefore, the Sub-total is $3,500,000.


8.
DEP Fee



DEP Fee = $3,500,000 x 2% = $70,000


This item represents the DEP Loan Surcharge or Loan Origination Fee imposed by
DEP as a portion of the cost of the project of the borrower.  This DEP Loan
Surcharge or Loan Origination Fee is a portion of the cost of the project that
has been incurred for engineering and environmental services provided by DEP for

 
B-2

--------------------------------------------------------------------------------

 

Middlesex Water Company
1225001-010


the borrower in connection with, and as a condition precedent to, the inclusion
of
the project of the borrower in the 2007 Financing Program of the Trust.  As a
portion of the cost of the borrower’s project that represents a condition
precedent to the inclusion of the borrower’s project in the 2007 Financing
Program of the
Trust, the DEP Loan Surcharge or Loan Origination Fee represents a program
expense of the 2007 Financing Program of the Trust and will be financed for the
borrower as part of the Trust loan made by the Trust to the borrower from the
proceeds of the Trust bonds, the Trust shall direct the trustee for the Trust
bonds to transfer to DEP from the Project Fund the DEP Loan Surcharge or Loan
Origination Fee allocable to the borrower.  The DEP’s authority to assess
a  Loan Surcharge or Loan Origination Fee was established pursuant to P.L. 2002,
c.34 approved on July 1, 2002.


9.  
Total Project Costs:



The total project costs are $3,570,000


I.  Disbursement to Borrower is: $3,500,000.
 
                    Fund Share is $1,750,000.
 
                    Trust Share is $1,750,000.


II. Disbursement to DEP is $70,000.

 
B-3

--------------------------------------------------------------------------------

 

Middlesex Water Company
1225001-010


EXHIBIT C


Estimated Disbursement Schedule


The following is a schedule of the estimated disbursements for this loan.
Disbursements to the project sponsor for any given month shall not exceed the
amounts indicated below plus any undisbursed amount from the previous months.


Year
Month
 
Fund Share Borrower Disbursement
   
Trust Share Borrower Disbursement
   
Trust Share DEP Disbursement
   
Total
 
2007
November
  $ 0     $ 0     $ *70,000     $ *70,000    
November
                                 
December
                                                                   
2008
January
    0       0               0    
February
    0       0               0    
March
    262,500       262,500               525,000    
April
    225,000       225,000               450,000    
May
    275,000       275,000               550,000    
June
    275,000       275,000               550,000    
July
    225,000       225,000               450,000    
August
    300,000       300,000               600,000    
September
    187,500       187,500               375,000                                
       
TOTAL
  $ 1,750,000     $ 1,750,000     $ *70,000     $ 3,570,000  

 

 
*This is the DEP loan origination fee.  No action is required on the part of the
borrower.
The trust will make a single transfer to DEP, through the Trust’s Trustee, on
behalf of all of the Borrowers in 2007 Financing Program.
 
 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


Specimen Borrower Bond
 
 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E



Opinions of Borrower's Bond and General Counsels
 
 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F


Additional Covenants and Requirements


None.
 
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G


General Administrative Requirements for the
State Environmental Infrastructure Financing Program




General Administrative and Special Requirements


The following General Administrative Requirements are applicable to this Loan.
These requirements do not limit, or otherwise alter, the project sponsor’s
obligations under the Safe Drinking Water Act and its amendments, the New Jersey
Water Pollution Control Act, the State rules under N.J.A.C. 7:22, the Fund and
Trust Loan Agreements, or the Special Requirements.  The Special Requirements
specific to this project are found in this Exhibit after the listing of General
Administrative Requirements.


1.
Operation and Maintenance Manual (O&M Manual):



During construction (i.e., prior to initiation of operation), the project
sponsor shall certify to the Trust, in the case of a Trust Loan, and to the New
Jersey Department of Environmental Protection (Department), in the case of a
Fund Loan, that a final Plan of Operation, and an O&M Manual have been developed
for the project.


2.
Project Performance:



The project sponsor shall comply with the project performance provisions of
N.J.A.C. 7:22-3.30 and 7:22-4.30.  As a minimum, unless further specified, the
project performance standards shall consist of the effluent discharge standards
in the NJPDES permit (if applicable) and the design criteria in the Department
approved Engineer’s Technical Design Report for the project.


3.
Flood Insurance:



The project sponsor shall acquire or have the construction contractor acquire,
as appropriate flood insurance made available under the National Flood Insurance
Act of 1968, as amended.  Insurance coverage shall begin with the period of
construction and continue for the entire useful life of the facility.  The
insurance shall be in an amount at least equal to the allowable improvements or
the maximum limit of coverage made available to the project sponsor under the
National Flood Insurance Act, whichever is less.  The project sponsor must
comply with this requirement prior to the release of the initial payment for
construction work.

 
G-1

--------------------------------------------------------------------------------

 

4.
Audit:



The project sponsor shall have an annual financial audit performed if the
project sponsor expended $500,000 or more in State and/or Federal financial
assistance during the project sponsor’s fiscal year. The audit shall be
performed in accordance with the Single Audit Act, Federal OMB Circular No.
A-133, and State Policy OMB Circular 04-04-OMB. Copies of all audit reports must
be submitted to the New Jersey Department of Environmental Protection, Office of
Audit, P.O. Box 402, Trenton, New Jersey 08625.


If the project sponsor expended less than $500,000 in State and/or Federal
financial assistance within their fiscal year, but expend $100,000 or more in
State and/or Federal financial assistance within their fiscal year, the project
sponsor shall have either a financial statement audit performed in accordance
with Government Auditing Standards (Yellow Book) or a program-specific audit
performed in accordance with the Act, Amendments, OMB Circular No. A-133 Revised
and State policy.


Program-specific audits in accordance with OMB Circular No. A-133 Revised can be
elected when a project sponsor expends Federal or State financial assistance
under only one Federal or State program and the Federal or State program's laws,
regulations, or grant agreements do not require a financial statement audit of
the grantee.




5.
Socially and Economically Disadvantaged Individuals Utilization Plan:



The project sponsor shall ensure that the contractor provides a Socially and
Economically Disadvantaged Individuals (SED) Utilization Plan in accordance with
N.J.A.C. 7:22-9.1 et seq. which outlines the entire contract work, each
significant segment of the contract on which SEDs will or may participate and a
description of how SEDs will be contracted.  This plan shall be submitted no
later than 30 days after the contract award.

 
G-2

--------------------------------------------------------------------------------

 

SPECIAL REQUIREMENTS
Project Schedule:


The project sponsor unit shall expeditiously initiate and complete the project
in accordance with the project schedule, which was submitted as part of the loan
application and is repeated below.  Failure to promptly initiate and complete
the project may result in the imposition of sanctions under N.J.A.C.  7:22-3.40
through 3.44 and N.J.A.C.  7:22-4.40 through 4.44.  In addition, failure to
promptly award all sub agreement(s) for building the project within 12 months of
the date of this loan may result in limitation of allowable costs as provided by
N.J.A.C. 7:22-5.4(d) 5.This limitation on allowable costs incurred under
contracts awarded after 12 months from the date of this loan are unallowable
unless a special extension has been granted by the Department, in the case of a
Fund Loan, and the Trust, in the case of a Trust Loan.


 EVENT
DATE
 
 
ADVERTISEMENT:
 
 
 
Clean and Line Water Mains
December 19, 2007
   
BID RECEIPT:
 
 
 
Clean and Line Water Mains
January 19, 2008
 
 
AWARD:
 
 
 
Clean and Line Water Mains
February 19, 2008
 
 
ISSUANCE OF NOTICE TO PROCCED:
 
 
 
Clean and Line Water Mains
March 27, 2008
 
 
COMPLETION OF CONSTRUCTION:
 
 
 
 Clean and Line Water Mains
September 27, 2008
 
 
INITATION OF OPERATION:
 
 
 
 Clean and Line Water Mains
September 27, 2008
 
 
CERTIFICATION OF PROJECT:
 
 
 
Clean and Line Water Mains
September 27, 2009

 
 
G-3

--------------------------------------------------------------------------------